Exhibit 10.101

 

LOGO [g682712ex10_101pg01a.jpg]

Our Ref: Commercial Banking – A130806

Confidential

13 August 2013

Changyou.com Limited

East Tower Jing Yan Building

No.29 Shijingshan Road

Shijingshan District

Beijing 100043

China

Attention: Ms. Jackie Li

Dear Sirs,

BANKING FACILITIES

With reference to our recent discussions, we, Hang Seng Bank Limited (the
“Bank”) have reviewed your banking facilities and are pleased to offer the
following revised banking facility/ facilities (the “Facilities”) to the
borrower(s) specified below (the “Borrower”).

The Facilities will be made available on the terms and conditions set out in
this letter and the Standard Terms and Conditions for Banking Facilities
attached and upon satisfactory completion of the security specified below.

The Facilities are subject to review at any time and in any event by 31 May 2014
and also subject to our overriding right of repayment on demand, including the
right to call for cash cover on demand for prospective and contingent
liabilities. The Bank shall have an unrestricted discretion to cancel or
suspend, or determine whether or not to permit drawings in relation to, the
Facilities.

 

1. Borrower

Changyou.com HK Limited

Changyou.com Limited

 

2. Facilities and Limits

 

  (I) Facilities available to Changyou.com HK Limited and Changyou.com Limited
(“Borrowing Group I”)

 

Term Loan Facility (TL)

     USD113,000,000   

Total

     USD113,000,000   

 

LOGO [g682712ex10_101pg01b.jpg]



--------------------------------------------------------------------------------

Changyou.com Limited

Our Ref:  Commercial Banking – A130806

 

 

  (II) Facilities available to Changyou.com Limited (“Borrowing Group II”)

 

Revolving Loan Facility (RLN)

     USD51,000,000   

Total

     USD51,000,000   

Grand Total

     USD164,000,000   

 

3. Facilities and Conditions

 

Revolving Loan Facility

(For Borrowing Group II)

  :    Facility Amount: USD51,000,000     

Drawdown: Drawdown can be made in USD, subject to availability as determined at
the Bank’s discretion. For any drawdown, Changyou.com Limited shall give the
Bank two Business Days prior written notice.

 

In a minimum amount of USD1,000,000 and an integral multiple of USD500,000.

    

 

Availability Period: Subject to the Bank’s periodic review.

    

 

Final Maturity Date: 1 year from the date of first drawdown.

    

 

Interest Rate and Payment: 1.75% per annum over LIBOR or the Bank’s Cost of
Funds, whichever is higher, payable at the end of each interest period or
quarterly in arrears if 6 months period is selected. Changyou.com Limited may
select an interest period which shall be 1/2/3/6 months. In any event, no
interest period shall beyond the Final Maturity Date.

    

 

Repayment: Each loan shall be repayable on the maturity date of such loan
drawdown unless the Bank allows for a rollover. In any event, no repayment shall
beyond the Final Maturity Date.

    

 

Prepayment: Voluntary prepayment is not permitted during an interest period.

    

 

Condition:

 

     (i)    Changyou.com Limited shall maintain deposits and/or Capital
Protection Investment product(s) of not less than the outstanding balance of the
RLN facility or its equivalent in other currencies placed in Beijing Branch of
Hang Seng Bank (China) Limited (the “Deposits”).

 

LOGO [g682712ex10_101footer.jpg]

 

2



--------------------------------------------------------------------------------

Changyou.com Limited

Our Ref:  Commercial Banking – A130806

 

     (ii)    Changyou.com Limited shall ensure that the Deposits and/or Capital
Protection Investment product(s) in name of LOGO [g682712ex10_101pg03.jpg] (i.e.
or Beijing AmazGame Age Internet Technology Co. Ltd.).     

 

(iii)

  

 

The Deposits and/or Capital Protection Investment product(s) can be released
subject to this facility fully repaid.

 

Term Loan Facility

(For Borrowing Group I)

 

 

:

  

 

Loan Account No.: 337-040802-302

    

 

Outstanding Loan Amount: USD113,000,000 as of 12 August 2013

    

 

Original Loan Amount: USD150,000,000

    

 

Final Maturity Date: 17 September 2014

    

 

Interest Rate and Payment: 2.4% per annum over LIBOR or the Bank’s Cost of
Funds, whichever is higher, payable at the end of each interest period or
quarterly in arrears if 6/12 months period is selected. The Borrower may select
an interest period which shall be 1/3/6/12 month(s). No Interest Period shall
extend beyond the Final Maturity Date.

    

 

With effect from 17 September 2013, the interest rate will be changed to 1.75%
per annum over LIBOR or the Bank’s Cost of Funds, whichever is higher, payable
at the end of each interest period or quarterly in arrears if 6/12 months period
is selected. The Borrower may select an interest period which shall be 1/3/6/12
month(s). No Interest Period shall extend beyond the Final Maturity Date.

    

 

Repayment: Principal to be repaid in one lump sum on the Final Maturity Date.

 

All sums which may become due to the Bank from time to time in respect of this
facility (including but not limited to principal and interest) are to be
directly debited from the account maintained with the Bank.

    

 

Prepayment: Prepayment (in whole or in part) is allowed provided that the Bank
receives 7 Business Days’ prior written notice and such prepayment is made on an
interest payment date.

 

LOGO [g682712ex10_101footer.jpg]

 

3



--------------------------------------------------------------------------------

Changyou.com Limited

Our Ref:  Commercial Banking – A130806

 

    

 

Condition(s):

     (1)    The Borrower shall maintain deposits not less than the outstanding
balance of the TL facility or its equivalent in other currencies placed in
Beijing Branch of Hang Seng Bank (China) Limited (the “Deposits I”).      (2)   
The Borrower shall ensure that the Deposits I in name of LOGO
[g682712ex10_101pg04a.jpg] (i.e. or Beijing AmazGame Age Internet Technology Co.
Ltd.).      (3)    The Deposits I can be released subject to this facility fully
repaid.

 

4. Security

The Bank shall continue to hold:-

For the Borrower

 

  (1) Cross Guarantee dated 5 August 2012 for USD150,000,000 from the Borrower
for TL facility only.

 

5. Undertakings

The Borrower and the under-mentioned undertaking parties (if any) shall continue
to undertake to the Bank as follows:-

 

  (1) Changyou.com Limited shall remain its listing status in NASDAQ and its
shares shall not be suspended for trading for more than 10 consecutive trading
days, unless getting the Bank’s consent.

 

  (2) Changyou.com HK Limited shall remain 100% directly or indirectly owned by
Changyou.com Limited.

 

  (3) The Borrower shall ensure that the depositor LOGO
[g682712ex10_101pg04b.jpg] (i.e. or Beijing AmazGame Age Internet Technology Co.
Ltd.) shall be directly or indirectly owned by Changyou.com HK Limited.

 

  (4) The Borrower undertakes that for any Facilities denominated in Renminbi
(if any), it will not directly or indirectly on-lend the proceeds of such
Facilities to (i) any individuals and (ii) any Designated Business Customers if
the proceeds of such Facilities (or any other Renminbi proceeds derived
therefrom) are directly or indirectly credited to Renminbi accounts for the
category of Designated Business Customers which are maintained for limited
purposes of handling Renminbi cashnotes obtained in their ordinary course of
business as Designated Business Customers and for Renminbi bond investment.

 

LOGO [g682712ex10_101footer.jpg]

 

4



--------------------------------------------------------------------------------

Changyou.com Limited

Our Ref:  Commercial Banking – A130806

 

“Designated Business Customers” means establishments that have had a business
relationship with a Hong Kong Renminbi business participating bank for more than
three years which engage in commercial retail, catering, accommodation,
transportation services, communications services, medical services, or
educational services, including such establishments that have had a business
relationship with such participating bank for less than three years, but with
concrete evidence to show that they have the actual relevant business
background.

The Borrower shall and agree to indemnify the Bank for all losses and
liabilities incurred or suffered by the Bank arising out of or in connection
with any breach of the above undertaking by the Borrower.

 

  (5) The Borrower and the corporate guarantor(s) (if any) shall provide to the
Bank a certified copy of its annual audited accounts/financial statements within
180 days after the end of each financial year and such other relevant financial
information as the Bank may from time to time reasonably request.

 

  (6) Each of the Borrower and the corporate guarantor(s) (if any) and the
corporate security provider(s) (if any) shall immediately inform the Bank once
there are changes of its directors or beneficial shareholders or amendment to
its memorandum and articles of association or equivalent constitutional
documents and shall ensure that such changes/amendment are updated in the
company registry of its place of incorporation promptly.

 

6. Fees

Upon completing each review of the Facilities, the Bank is authorised to debit
the current account maintained by the Borrower with the Bank for the facility
review fee as the Bank may prescribe from time to time.

If applicable, a valuation fee shall be payable by the Borrower for the purpose
of valuation of the property by surveyor appointed by the Bank in its sole
discretion. The Bank is authorised to debit the current account maintained by
the Borrower with the Bank for such valuation fee as the surveyor may charge,
notwithstanding that the Borrower does not accept this Facility Letter, the
Facilities are not made available due to the Borrower failing to comply with the
terms and conditions set out in this Facility Letter, or the Facilities are
cancelled or suspended at any time.

Section 83 of the Banking Ordinance

Section 83 of the Banking Ordinance (Cap. 155, Laws of Hong Kong) has imposed on
us as a bank certain limitations on advances to persons related to our directors
or employees. In accepting the Facilities, the Borrower should advise us whether
the Borrower is in any way related to any of our directors or employees within
the meaning of Section 83 and in the absence of such advice we will assume that
the Borrower is not so related. We would also ask that if the Borrower becomes
so related subsequent to accepting the Facilities, the Borrower should
immediately advise us in writing.

 

LOGO [g682712ex10_101footer.jpg]

 

5



--------------------------------------------------------------------------------

Changyou.com Limited

Our Ref:  Commercial Banking – A130806

 

Please note that in reviewing the application, we may make reference to the
credit report(s) of the Borrower(s)/guarantor(s)/security provider(s) (as the
case may be) from the credit reference agency(ies). If you wish to access the
report(s) yourself, you can contact the credit reference agency(ies) directly at
the following address:

Commercial credit reference agency:

Dun & Bradstreet (HK) Ltd., Unit 1308-1315, 13/F., BEA Tower, Millennium City 5,
418 Kwun Tong Road, Kwun Tong, Kowloon.

Tel: 2516 1100 ; Fax: 2960 4721.

Please arrange for the enclosed copy of this letter to be signed by the Borrower
and all guarantors and security providers of the Facilities and return the same
to the Bank with Board Resolution(s) and Shareholder’s Resolution(s) (if
applicable) of the Borrower and all guarantors and security providers before
13 September 2013, failing which our offer shall lapse unless it is extended by
us at our absolute discretion.

By accepting this Facility Letter, you would agree to channel all your
remittance transactions and insurance arrangement to the Bank. Our Cash
Management & Payment Services Department and Commercial Sales Department would
contact you to offer our services on remittance and insurance respectively.

Should you have any queries, please do not hesitate to contact the following
persons:-

 

Queries on    Name    Telephone No. Banking arrangement    Ms. Chui Sze Ka
Bianca    21985223 Factoring arrangement    Ms. Joan Kwan    21988678 Insurance
   Mr. Stanley Ng    36625056    Mr. John Li    21982522 Remittance    Mr. Billy
Chow    21984534    Remittance Hotline    21986919 Wealth management    Ms. Joey
Tsang    21985534 Execution of documents    Documentation Hotline    21982094

Kindly return the accepted Facility Letter and executed documents to Credit
Operations Manager, Credit Operations Department, L21, Tower 2, Enterprise
Square V, 38 Wang Chiu Road, Kowloon Bay, Kowloon, Hong Kong.

We trust that you will make active use of the Facilities and are pleased to be
of continued assistance.

 

LOGO [g682712ex10_101footer.jpg]

 

6



--------------------------------------------------------------------------------

Changyou.com Limited

Our Ref:  Commercial Banking – A130806

 

Yours faithfully,

For Hang Seng Bank Limited

 

 

   

 

Jessica Hung     Jones Chung Senior Vice President     Vice President

Portfolio Management and Compliance

Corporate and Commercial Banking

   

Portfolio Management and Compliance

Corporate and Commercial Banking

HM/mh

I/We hereby accept the Facilities and agree to be bound by all the terms and
conditions set out in this letter and the Standard Terms and Conditions for
Banking Facilities, which I/we have read and understood.

 

 

   

 

Changyou.com HK Limited     Changyou.com Limited

 

LOGO [g682712ex10_101footer.jpg]

 

7